Citation Nr: 0926475	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  08-10 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an effective date prior to January 31, 1984 
for the assignment of a 20 percent rating for a left elbow 
disability, based on allegation of clear and unmistakable 
error (CUE) in March 1970, June 1984, February 1985, 
September 1985, and February 1994 RO decisions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1943 to March 1946.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2006 
rating decision of the Cheyenne, Wyoming Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
before the Board in September 2008 when it was remanded for 
RO adjudication of the inextricably intertwined CUE claims.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In September 2008, the Board remanded this case for RO 
adjudication of whether there was CUE in prior March 1970, 
June 1984, February 1985, September 1985, and February 1994 
rating decisions and decisional letters.  The Veteran's 
effective date claim is a "freestanding" claim since he did 
not perfect an appeal of the September 1985 decision that 
assigned an effective date of January 31, 1984 for an 
increased 20 percent rating; hence, that decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  Where a decision 
assigning an effective date is final, only a request for 
revision based on CUE can result in the assignment of an 
earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 
296, 299-300 (2006).  Thus, the CUE allegations are 
inextricably intertwined with the earlier effective date 
issue on appeal and must be fully addressed prior to Board 
adjudication of the effective date claim.

A December 2008 rating decision denied the CUE claims; the 
Veteran was notified of this decision in January 2009.  In 
February 2009, the Veteran's representative requested that 
the Director of Compensation and Pension Services 
administratively review the RO's December 2008 decision, 
specifically regarding whether there was CUE in March 1970 
and September 1985 rating decisions.  In a March 2009 letter, 
the Director concluded that there was no CUE in these two 
decisions.  In March 2009, the Veteran's representative filed 
a notice of disagreement (NOD) with the March 2009 Director's 
administrative review decision.  Subsequently, in July 2009, 
the Veteran's representative also filed a NOD with the 
December 2008 rating decision's denials of CUE.  A statement 
of the case (SOC) has not been issued in these matters.  
Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when 
this occurs the Board has no choice but to remand the case 
and instruct the RO that the issues remain pending in 
appellate status (38 C.F.R. § 3.160(c)) and require further 
action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this 
regard, it is noteworthy that the CUE claims are not before 
the Board at this time, and will only be before the Board if 
the appellant files a timely substantive appeal after the SOC 
is issued.

It is also notable that the Board's September 2008 remand 
instructions specifically indicated that if the Veteran filed 
a timely NOD, then the RO needed to issue a SOC and notify 
the Veteran that the matter would only be before the Board if 
a timely substantive appeal was submitted.  A remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Additionally, in July 2009 
written argument the Veteran's representative stated that 
remand was warranted for issuance of a SOC.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO should issue an appropriate SOC 
in the matters of whether there was CUE in 
March 1970, June 1984, February 1985, 
September 1985, and February 1994 RO 
decisions.  The appellant must be advised 
of the time limit for filing a substantive 
appeal, and that, in order for the Board 
to have jurisdiction in these matters, he 
must submit a timely substantive appeal.  

2.	The RO should then readjudicate the 
earlier effective date claim for the 
assignment of a 20 percent rating for the 
Veteran's left elbow disability, 
considering the determinations made in the 
CUE claims.  If the earlier effective date 
claim remains denied, the RO should issue 
an appropriate supplemental SOC and give 
the Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).



